DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2022 has been entered.
This Office action is responsive to an amendment filed October 27, 2022. Claims 1-7 & 10-24 are pending. Claims 8-9 have been canceled. Claims 1, 10-18 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 27, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
The objections are withdrawn due to amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7 & 10-24 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1 recite(s), at least in part the following step(s): “calculating a first average of the first plurality of SEM measurements, calculating a second average of the second plurality of SEM measurements, calculating a difference between the second average and the first average, … the difference is greater than or equal to a cut-off threshold.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process). In other words, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind), and/or by a mathematical process). For example, the calculating steps may be performed mentally by a user using pen and paper, mentally, visually using a mathematical process estimating an average. In view of the foregoing, claim(s) 1 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s): “obtaining a first plurality of sub-epidermal moisture (SEM) measurements at a first plurality of SEM measurement locations within a first tissue assessment area, wherein the first tissue assessment area is a circle centered on the target region and having a first radial distance, obtaining a second plurality of SEM measurements at a second plurality of SEM measurement locations within a second tissue assessment area, wherein the second tissue assessment area is an annulus centered on the target region and having a second inner radial distance and a third outer radial distance from the target region, and wherein the second plurality of SEM measurement locations comprises at least two SEM measurement locations that have different radial distances from the target region” and “flagging that the tissue is damaged when the difference is greater than or equal to a cut-off threshold.” Neither the arrangement of the additional elements, nor the additional elements themselves, apply, rely on, or use the judicial exception recited supra in a manner that imposes a meaningful limit on the judicial exception. Rather, the additional element(s) is/are recited with a high level of generality (i.e., as a generic data collection, and a generic flagging step for flagging the results) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and/or law of nature.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Therefore, the Office takes Official notice that the instantly claimed additional steps/elements are well-understood, routine and convention (see also par 0003-0005 of the instant application; see also known SEM scanner Model 200 of Bruin Biometrics, LLC, Los Angeles, CA, see par 0043 of instant application). Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 1 do(es) not amount to significantly more than the abstract idea itself.
In regards to claim(s) 2-7, the claimed invention further describes the judicial exception in detail without however integrating said judicial exception into a practical application and/or providing additional elements that are sufficient to amount to significantly more than the judicial exception for reasons provided supra.
	In regards to claim(s) 10-24, the claimed invention(s) further recite(s) additional element(s) that do(es) not integrate the judicial exception into a practical application and is/are not sufficient to amount to significantly more than the judicial exception for the reasons provided supra.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 & 10-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791